Mr. Presiding Justice F. A. Smith delivered the opinion of the court. The defendant in error, Leonard H. Mayer, doing business as Mayer’s Garage, sued the Astor Auto Company, plaintiff in error, for the balance on a bill for repairs and storage of certain automobiles of the plaintiff in error. The bill covers a period of a number of months. Most of the items were not disputed. The items in dispute were set out by the plaintiff in error, defendant below, in its affidavit of merits, in which it claimed that it was entitled to a credit from the plaintiff in the sum of $24.10, and specifying the items making up this amount. No evidence was offered by the plaintiff in error tending to show that it was entitled to this credit. The only evidence offered in the case was that of Leonard H. Mayer, who was called as a witness and gave testimony as to the items making up the sum of $24.10 and the other items contained in the defendant in error’s statement of claim. Upon a consideration of the evidence, we are of the opinion that the judgment of the court below is correct and ought not to be disturbed. The judgment is affirmed. Affirmed.